Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 16, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  158486(68)(69)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                   SC: 158486                                          Justices
  v                                                                COA: 337686
                                                                   Tuscola CC: 13-012652-FH;
                                                                     16-013674-FH
  JOHN DAVID VANDERPOOL,
             Defendant-Appellant.
  _________________________________________/

        On order of the Chief Justice, the motions of defendant-appellant for immediate
  consideration and to extend the time for filing his supplemental brief are GRANTED. The
  supplemental brief will be accepted as timely filed if submitted on or before August 9,
  2019.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  July 16, 2019

                                                                              Clerk